DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0002], line 2: “to be mounted … and detects” appears instead of “to be mounted … and to detect” 
 Paragraph [0026], line 4: “object 50 … are” appears instead of “object 50 … is” 
Paragraph [0039], line 5: “is received” appears instead of “and is received” 
Paragraph [0045], lines 1-2: “a capacitors” appears 
Paragraph [0050], lines 2-3: “PD by receives” appears instead of “PD receives” 
Paragraph [0059], line7: “is received” appears instead of, perhaps, “is not received” 
Paragraph [0062], lines 3-4: “rotation angle of and mirror” appears 
Paragraph [0065], line 6: “10C” appears instead of “10A” 
Paragraph [0065], line 8: “10A” appears instead of “10C” 
Paragraph [0069], lines 5-9: the sentence is ungrammatical, in that it cannot be determined what ”among the plurality of sections determined that the road 50a is present as described above” is intended to mean; it is not clear what the relative clause “that the road 50a is present as described above” is relative to 
Paragraph [0094], line 7: “the at” appears 
Paragraph [0095], lines 7-9: the sentence has two main clauses without any connection cord (e.g., a conjunction, adverb, etc.) 
Paragraph [0096], lines 1-2: “the projector module 2 emits the measurement light and the light receiving module 7 receives the reflection light to and from” appears instead of “the projector module 2 emits the measurement light to, and the light receiving module 7 receives the reflection light from,” 
Paragraph [0098], lines 4-5: “emit the measurement light and receive the reflection light to and from” appears instead of “emit the measurement light to and receive the reflection light from” 
Paragraph [0098], line 9: “of from” appears 
Paragraph [0099], line 11: “to keep the low cost” appears instead of “to keep the cost low” 
Paragraph [0102], line 9: “by the by the” appears instead of “by the”
Paragraph [0107], line 2: “emit and receive the light from and to” appears instead of “emit the light to, and receive the light from,” 
Paragraph [0107], line 5: “to the backward of the vehicle” appears; its meaning cannot be determined 
Paragraph [0108], line 6: “emitted and received to and from” appears instead of “emitted to and received from”. 
Appropriate correction is required. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Projection unit, light receiving unit, object detection unit, distance measurement unit, and region setting unit in claim 1 and its dependent claims 
Rotary scanning unit, and rotary measurement unit in claim 4 and its dependent claims 
Control unit in claim 6. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2020/0064483) in view of Gruver et al (US 9,625,582). 
As to claim 1, Li teaches a target object detection device to be mounted on a moving body (Title; Abstract), the target object detection device comprising: 
a projection unit that projects measurement light to a predetermined range including a moving direction of the moving body (Abstract; FIG. 3A; paragraph [0219], predetermined distance); 
a light receiving unit that receives reflection light of the measurement light reflected from a target object in the predetermined range, and outputs a light reception signal corresponding to a light receiving state (paragraph [0002], lidar operates with both emission and reception of light); 
an object detection unit that detects the target object based on the light reception signal (paragraph [0002], “environmental detection”); and 
a region setting unit that sets a short distance detection region for detecting the target object at a short distance shorter than a predetermined distance and a long distance detection region for detecting the target object at a long distance equal to or longer than the predetermined distance, in the predetermined range (paragraph [0032]), 
wherein a projection distance of the measurement light is longer, a spread angle of the measurement light is smaller, and a detection sensitivity of the target object is higher in the long distance detection region than those in the short distance detection region (FIG. 3A). 
However, Li does not teach a distance measurement unit that measures a distance to the target object based on a time of flight from a time when the measurement light is projected by the projection unit to a time when the reflection light is received by the light receiving unit, wherein the object detection unit detects a change state of a path through which the moving body passes based on a result of measurement performed by the distance measurement unit, and wherein the region setting unit sets the short distance detection region and the long distance detection region based on the change state of the path detected by the object detection unit.  Gruver teaches vehicular lidar capable of setting narrow and wide fields of view with appropriate resolutions and ranges for each of the fields of view (col. 1, lines 17-34; col. 3, line 63 to col. 4, line 53), and therefore suggests a distance measurement unit that measures a distance to the target object based on a time of flight from a time when the measurement light is projected by the projection unit to a time when the reflection light is received by the light receiving unit, wherein the object detection unit detects a change state of a path through which the moving body passes based on a result of measurement performed by the distance measurement unit, and wherein the region setting unit sets the short distance detection region and the long distance detection region based on the change state of the path detected by the object detection unit.  Gruver also, like Li, teaches a region setting unit that sets a short distance detection region for detecting the target object at a short distance shorter than a predetermined distance and a long distance detection region for detecting the target object at a long distance equal to or longer than the predetermined distance, in the predetermined range.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a target object detection device to be mounted on a moving body, the target object detection device comprising: a projection unit that projects measurement light to a predetermined range including a moving direction of the moving body; a light receiving unit that receives reflection light of the measurement light reflected from a target object in the predetermined range, and outputs a light reception signal corresponding to a light receiving state; an object detection unit that detects the target object based on the light reception signal; and a region setting unit that sets a short distance detection region for detecting the target object at a short distance shorter than a predetermined distance and a long distance detection region for detecting the target object at a long distance equal to or longer than the predetermined distance, in the predetermined range, wherein a projection distance of the measurement light is longer, a spread angle of the measurement light is smaller, and a detection sensitivity of the target object is higher in the long distance detection region than those in the short distance detection region as taught by Li, in combination with a distance measurement unit that measures a distance to the target object based on a time of flight from a time when the measurement light is projected by the projection unit to a time when the reflection light is received by the light receiving unit, wherein the object detection unit detects a change state of a path through which the moving body passes based on a result of measurement performed by the distance measurement unit, and wherein the region setting unit sets the short distance detection region and the long distance detection region based on the change state of the path detected by the object detection unit as suggested by Gruver, including a region setting unit that sets a short distance detection region for detecting the target object at a short distance shorter than a predetermined distance and a long distance detection region for detecting the target object at a long distance equal to or longer than the predetermined distance, in the predetermined range, as also taught by Gruver, since such combination better facilitates an autonomous operation mode of a vehicle. 
As to claim 2, Li as modified by Gruver teaches the target object detection device of claim 1 as just discussed.  However, Li although teaches use of well known vehicular lidar (paragraph [0002]), Li does not teach that the projection unit projects the measurement light in a plurality of directions in the predetermined range, that the light receiving unit receives the reflection light from the plurality of directions and outputs the light reception signal based on the reflection light from each of the plurality of directions, that the distance measurement unit measures the distance to the target object in each of the plurality of directions, and that the object detection unit determines a distance to the path based on the distance to the target object in each of the plurality of directions measured by the distance measurement unit, and detects the change state of the path based on the distance to the path.  Gruver further teaches multiple lidars in multiple directions to track objects in the environment and under different road conditions (col. 5, lines 3-24), and therefore suggests that the projection unit projects the measurement light in a plurality of directions in the predetermined range, that the light receiving unit receives the reflection light from the plurality of directions and outputs the light reception signal based on the reflection light from each of the plurality of directions, that the distance measurement unit measures the distance to the target object in each of the plurality of directions, and that the object detection unit determines a distance to the path based on the distance to the target object in each of the plurality of directions measured by the distance measurement unit, and detects the change state of the path based on the distance to the path.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the target object detection device of claim 1 as taught by Li as modified by Gruver, in combination with the projection unit projecting the measurement light in a plurality of directions in the predetermined range, the light receiving unit receiving the reflection light from the plurality of directions and outputting the light reception signal based on the reflection light from each of the plurality of directions, the distance measurement unit measuring the distance to the target object in each of the plurality of directions, and the object detection unit determining a distance to the path based on the distance to the target object in each of the plurality of directions measured by the distance measurement unit, and detects the change state of the path based on the distance to the path as suggested by Gruver, since such combination enables detection of objects in a wider peripheral area around the vehicle. 
As to claim 7, Li further teaches that the region setting unit sets the long distance detection region such that a forward portion of the path is configured to be captured, and sets the short distance detection region around the long distance detection region (see FIG. 3A, reference numbers 101f vs, 101 d and 101e). 
As to claim 8, Li further teaches vehicular awareness of turns and intersections, as well as predicted and actual path (FIGS. 17B, 18; paragraphs [0267]-[0289]), and therefore suggests that the object detection unit detects a gradient of the path as the change state of the path, and that the region setting unit adjusts positions of the short distance detection region and the long distance detection region in a vertical direction according to the gradient of the path detected by the object detection unit. 

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Gruver, and further in view of Aoki (US 3,661,459). 
As to claim 3, Li as modified by Gruver teaches the target object detection device of claim 1 as discussed above.  However, Li does not teach that the distance measurement unit measures the distance to the target object in a unit of section which is a result of dividing the predetermined range seen from the target object detection device side into a plurality of sections, that the object detection unit detects the path and the change state of the path based on a distribution of the measurement distance of each of the plurality of sections measured by the distance measurement unit, and that the region setting unit sets the short distance detection region and the long distance detection region in the unit of section.  Aoki teaches dividing a distance in front of a vehicle into a plurality of sections to aid in collision avoidance (col. 6, lines 30-42), and therefore suggests that the distance measurement unit measures the distance to the target object in a unit of section which is a result of dividing the predetermined range seen from the target object detection device side into a plurality of sections, that the object detection unit detects the path and the change state of the path based on a distribution of the measurement distance of each of the plurality of sections measured by the distance measurement unit, and that the region setting unit sets the short distance detection region and the long distance detection region in the unit of section.  It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the target object detection device of claim 1 as taught by Li as modified by Gruver, in combination with the distance measurement unit measuring the distance to the target object in a unit of section which is a result of dividing the predetermined range seen from the target object detection device side into a plurality of sections, the object detection unit detecting the path and the change state of the path based on a distribution of the measurement distance of each of the plurality of sections measured by the distance measurement unit, and the region setting unit setting the short distance detection region and the long distance detection region in the unit of section as suggested by Aoki, since such combination enables escalation of alarms with reduction of distance between a vehicle and an object with which the vehicle may collide. 
As to claim 4, Li as modified by Gruver and Aoki teaches the target object detection device of claim 3 as just discussed.  However, Li does not teach a rotary scanning unit that comprises a mirror, and by rotating the mirror, causes the measurement light projected from the projection unit to be reflected from the mirror and be scanned to the predetermined range, or causes the reflection light from the target object to be reflected from the mirror and be guided to the light receiving unit; and a rotation measurement unit that measures a rotation angle of the mirror, wherein the light receiving unit comprises a plurality of light receiving elements that receive the reflection light from the plurality of directions and output the light reception signal corresponding to the light receiving state, and wherein the distance measurement unit measures a distance to the target object in the unit of section based on the rotation angle of the mirror, a projection state of the projection unit, the light receiving state of each of the plurality of light receiving elements, and the time of flight.  Gruver further teaches a mirror 320 on a rotating optics assembly 310 driven by a stepper motor (FIG. 3A; col. 15, lines 10-50; col. 16, lines 3-6), and therefore suggests a rotary scanning unit that comprises a mirror, and by rotating the mirror, causes the measurement light projected from the projection unit to be reflected from the mirror and be scanned to the predetermined range, or causes the reflection light from the target object to be reflected from the mirror and be guided to the light receiving unit; and a rotation measurement unit that measures a rotation angle of the mirror, wherein the light receiving unit comprises a plurality of light receiving elements that receive the reflection light from the plurality of directions and output the light reception signal corresponding to the light receiving state, and wherein the distance measurement unit measures a distance to the target object in the unit of section based on the rotation angle of the mirror, a projection state of the projection unit, the light receiving state of each of the plurality of light receiving elements, and the time of flight.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the target object detection device of claim 3 as taught by Li as modified by Gruver and Aoki, in combination with a rotary scanning unit that comprises a mirror, and by rotating the mirror, causes the measurement light projected from the projection unit to be reflected from the mirror and be scanned to the predetermined range, or causes the reflection light from the target object to be reflected from the mirror and be guided to the light receiving unit; and a rotation measurement unit that measures a rotation angle of the mirror, wherein the light receiving unit comprises a plurality of light receiving elements that receive the reflection light from the plurality of directions and output the light reception signal corresponding to the light receiving state, and wherein the distance measurement unit measures a distance to the target object in the unit of section based on the rotation angle of the mirror, a projection state of the projection unit, the light receiving state of each of the plurality of light receiving elements, and the time of flight as further suggested by Gruver, since such combination enables more accurate and precise direction control for the lidar unit. 

Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting. The prior art should be considered in its entirety. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L MURPHY/Primary Examiner, Art Unit 3645